Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
2.	Claims 1-16 and 18 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-16 and 18 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor device comprising a plurality of microcells, and each one of the microcells comprises first and second single-photon avalanche diodes separated by intra-microcell isolation structures, in combination with the remaining claimed limitations of claim 1; the claimed silicon photomultiplier comprising an array of microcells, and at least one microcell of the array of microcells is a split microcell with first and second microcell segments and a crosstalk probability between the first and second microcell segments is greater than 90%, in combination with the remaining claimed limitations of claim 10; the claimed semiconductor device comprising second isolation structures formed between the single-photon avalanche diodes of each of the pairs of single-photon avalanche diodes, and a crosstalk probability between the single-photon avalanche diodes of each of the pairs of single-photon avalanche diodes is greater than 90%, in combination with the remaining claimed limitations of claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897